Citation Nr: 0834224	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the apportionment of the veteran's compensation 
benefits for the support of the veteran's dependent child was 
proper.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

The veteran is the appellant in the matter on appeal.  The 
legal custodian of his dependent child is the claimant.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Original jurisdiction over the claim file was 
subsequently transferred to the RO in Huntington, West 
Virginia.

The Board notes that although the veteran requested a Board 
hearing in his substantive appeal (VA Form 9), he 
specifically responded to a hearing confirmation letter by 
checking the box indicating that he wished to withdraw his 
request for a hearing.  There are no subsequent hearing 
requests of record.


REMAND

A simultaneously contested claim exists when the allowance of 
one claim results in the disallowance of another claim 
involving the same benefit, or when the allowance of one 
claim results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p) (2007).  The claim currently 
on appeal meets this definition, as the grant of 
apportionment on behalf of the veteran's dependent child has 
resulted in the payment of a lesser benefit to the veteran.  

The Board finds that the special procedural regulations that 
are applicable to simultaneously contested claims have not 
been satisfied in this case.  See 38 U.S.C.A. § 7105A (West 
2002); 38 C.F.R. § 19.100, 19.101, 19.102, 20.713(a) (2007).

Under applicable law, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  38 C.F.R. § 19.100 
(2007).  Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  38 
C.F.R. § 19.101 (2007).  When a substantive appeal is filed 
in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information that could 
directly affect the payment or potential payment of the 
benefit that is the subject of the contested claim.  38 
C.F.R. § 19.102 (2007).

In the case at hand, although both parties received notice of 
the apportionment decision, the original claimant (the 
custodian of the veteran's dependent child) has apparently 
received no notice of the veteran's disagreement with the 
September 2004 apportionment decision.  There is also no 
indication that the claimant received a copy of the September 
2005 statement of the case.  The "CC" field on the cover 
letter attached to the statement of the case indicated that 
there were no other recipients.  Moreover, there is no 
indication that the claimant was furnished with a copy of the 
veteran's substantive appeal or was informed of its contents.  
Therefore, on remand, VA should provide the claimant with 
proper notice of the veteran's disagreement with the 
apportionment decision, a statement of the case, a copy of 
the veteran's substantive appeal, and a supplemental 
statement of the case explaining the reasons and bases for 
any subsequent VA decision.  

Accordingly, the case is REMANDED for the following action:

The RO or the Appeals Management Center 
(AMC) must ensure compliance with the 
contested claims procedures.  In so doing, 
the RO or the AMC should notify both the 
veteran and the claimant that this is a 
contested claim, and that an allowance of 
the veteran's appeal could result in a 
loss of benefits for the claimant.

Such notice should specifically provide 
the claimant with the information and 
evidence to which she is entitled under 
the regulations noted above.  Namely, the 
claimant should be provided with the 
information contained in the veteran's 
notice of disagreement, the information 
from the statement of the case that is 
pertinent to the appeal, and the 
information contained in the veteran's 
substantive appeal.  Both the veteran and 
the claimant should also be provided with 
a supplemental statement of the case 
detailing the issue of whether the 
veteran's notice of disagreement was 
timely.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


